Title: To Thomas Jefferson from William Short, 10 February 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Feb. 10. 1790.

As yet I have awaited in vain the pleasure of hearing from you after your landing. I was anxious to learn what effect the objects that presented themselves to you had on your mind—whether the changes since you left America were great and in what they consisted. In short I desired to learn a thousand particularities which I feared your time and occupations would not allow you to write about, but I hoped you would find a few minutes to send me a line from Richmond and from time to time from other places. The only information which I have respecting you, is first that you had made a narrow escape after getting into Norfolk harbour. This comes to London by the way of Mr. Williams, who adds that many things were burnt in the cabbin, but that you lost no papers. We had some fears on that subject as Mr. Crevecoeur writes from N. York the 20th. Decr. that he had not recieved the letters written to him by you. His sons feared they had been lost by the fire until Mr. Williams’s information came. The second account that I have of you is merely negative, viz. that you were not [at] New York the 8th. of Jany. This comes to Mr. Parker from his correspondent there. By the same way the President’s speech has arrived here also.
I have learned that Congress some time ago stopped the surveys going on for the military warrants of the State of Virginia on the North side of the Ohio—that the reason is that there were a sufficient quantity on the Cumberland. I will ask the favour of you to enquire into this affair as I am much interested in it. The lands I purchased from Harvie are all located on the Sioto, so that if Congress abolish the reserve made by the State of Virginia I shall lose them altogether, those on the Cumberland being now occupied by others, at least all that are worth having. However I cannot suppose that individuals will be subjected to this injustice, being fair purchasers and under the authority of a law, and in the reserve, of a gift. The Sioto company which Barlow represents here and of which you saw the prospectus I believe before your departure, have made considerable sales of their land. I fear many people will suffer by it, as they vest their little all there and embark for  Alexandria with enthusiastic views which they can never realise. Several journals have written against the Sioto company and treated them as a parcel of kidnappers. M. de Moustier also has put something into a journal respecting these purchases. I have been consulted by a great many of these people—by some after they had purchased and by others before. I have uniformly told them how the matter stood, the geography of the lands, the mode of getting there, &c. &c. These plain truths seemed to have made an impression on some, but were without effect on others.
Among the reforms which the national assembly propose are those in the department of foreign affairs. M. de Moustier told me he was reduced from 72, to 60,000.₶ He is not yet certain that he shall be otherwise provided for, and in that case he will return to America. Should he not return his successor, as he told me, will probably be the Vicomte de Caraman, brother to him who went to America with M. de la fayette. He is a young man with whom I am a little acquainted. He seems to be good tempered and very well disposed towards us.
On the 4th. the King went to the national assembly and delivered a speech which is inclosed to Mr. Jay and to which I beg leave to refer you. It was a measure which had been expected for some time. He went on foot, announced his coming by a short letter to the President and desired to be recieved without ceremony. The violent of both parties were displeased with the measure and the speech, but the great majority of all classes were highly satisfied. It is hoped it will put an end to the disorders which are prevailing in several provinces against the persons and property of those supposed to be disaffected to the revolution. I fear however they will not be stopped entirely but by rigorous and exemplary measures. They do not continue long in the same place, but they shew themselves in different quarters. These violences seem a contagious disease which are passing over the country. The best remedy will be the establishment of the new constitution. I fear there are some essential defects in it, but I hope a short experience will shew them, and point out the change if necessary. The executive as yet continues in a state of torpor, arising as well from the dispositions of the ministers as from the present situation of affairs. As long as this disposition continues the 83 departments into which the kingdom is divided will be more like confederacies than parts of one whole, and I am not certain even with other dispositions in the executive branch that the constitution gives it a sufficient force to act on and consolidate the several departments.—A misfortune  at present is that the load of debt is so great and so pressing that it leaves little or no time for experiment. The stocks continue falling rapidly and it is apprehended with reason that Government will ere long be obliged to make use of a kind of paper money which is called assignats. This is an emission which is to be recievable in preference in the purchase of ecclesiastical lands. The specie will then be reserved for the pay of the troops.
Whilst writing the above I have learned from Ternant, who gets it in a letter from a friend of his in Philadelphia dated early in Jany. that You had married your daughter, and were daily expected in Philadelphia on your way to N. York and from thence to Europe. This intelligence in the first moment struck me with an astonishment which I cannot describe, but reflexion persuades me that it is premature. Calculating the time of your arrival and the date of this intelligence it seems to me next to impossible, but it adds to my regret not to have heard from you. I know you counted on remaining at Monticello two months and I know also that you were at Norfolk the 25th. of Nov. Cutting has sent me the address delivered to you there on that day and your answer. I could not infer from it whether you meant to accept the place offered you or not. Should you return here you will certainly leave America soon after or perhaps before the arrival of this letter. It is the ninth which I have written. I shall not write again until I learn by some means or other whether my letters will find you in ‘America.’ I repeat here my request to bring or send me two copies of the federalist bound. I am desirous to shew the American binding here.
Congress will probably deliberate on the loan begun without their orders whilst you are at N. York. If that is the case it may not perhaps be amiss that you should know that our credit has taken a considerable rise at Amsterdam, insomuch that a loan ought certainly to have been effected on better terms now than at any former period. I was told by M. de Witt a Dutch man here that he had just recieved a letter from his agent that is to say about a week ago which mentioned that the American funds were considerably above par and rising. The interest of the new loan is to begin also from the 1st. of Feby. Notwithstanding that the loan is objectionable as to the manner in which it has been begun, and less advantageous than it should have been both as to the terms and the time of its commencement, yet Congress will probably think proper to ratify it. In that case they should give you power if you return or if not, to some person in Europe to negotiate this  matter and connect it with other operations towards the discharge of the French debt, so as to keep these bankers in the necessity of continuing them on such terms as should be thought proper. A person in Europe to whom the proper powers were confided might render considerable services in this affair to the United States, and at the same time do what would be acceptable to this court.—I hope in future communications between the two countries will be such as to be a kind of guide for those who are on this side of the Atlantic.—It is said that England is disposed to negotiate with the U. S. at present relative to commerce. I hope soon to know how that concerning the posts is going on. The Merchants of London I am told think that the President’s speech or at least a paragraph in it has a warlike aspect and that this made a buz on the exchange.—I dont doubt that should any commercial negotiation be thought of with England, that it will still be kept in view that the barriers to our commerce with France are now removing with rapidity, and that such doors will soon be opened to us here as may be worth attending to. Accept my sincerest wishes for your health & happiness & believe me with sincerity your affectionate friend & servant,

W Short

